  Case: 4:19-cv-02916-MTS Doc. #: 78 Filed: 04/06/21 Page: 1 of 4 PageID #: 456




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 TAMARA REAVIS,                                )
                                               )
        Plaintiff,                             )
                                               )       Case No. 4:19-cv-02916-MTS
 v.                                            )
                                               )
 SAINT LOUIS COUNTY,                           )
 MISSOURI, et al.                              )
                                               )
        Defendants.                            )

      PARTIAL JUDGMENT APPROVING CONFIDENTIAL WRONGFUL DEATH
                            SETTLEMENT


       NOW ON THIS 6th day of April, 2021, the above-captioned matter comes before the

Court on the Application of Plaintiff Tamara Reavis, pursuant to Mo. Rev. Stat. § 537.095, for

Judgment Approving Confidential Wrongful Death Settlement against Defendant Saint Louis

County, Doc. [74]. Plaintiff Tamara Reavis appears by counsel of record, Lauren Allen and

Michael Sudekum. Defendants Saint Louis County, Julia Murphy, and Mark Barbeau appear

through their counsel, Catherine Robertson.

       WHEREUPON, having considered the Application, the documents submitted by the parties,

and otherwise being duly advised in the premises, the Court finds as follows:

        1.      Plaintiff and her children are the surviving spouse and children of Mr. Larry Reavis

                and therefore entitled to sue for and recover damages as permitted by Mo. Rev.

                Stat. § 537.080.

        2.      Previous to the filing of this Application for Approval, Plaintiff filed her Complaint

                in the above-captioned cause on October 25, 2019. In her Complaint, Plaintiff




                                                   1
Case: 4:19-cv-02916-MTS Doc. #: 78 Filed: 04/06/21 Page: 2 of 4 PageID #: 457




          alleged Counts of Violation of Civil Rights Pursuant to Title 42 U.S.C. § 1983,

          Violation of Civil Rights Pursuant to Title 42 U.S.C. § 1983 (Failure to Implement

          Appropriate Policies, Customs, and Practices and Failure to Train, Supervise and

          Retain), Negligence Per Se in Violation of Mo. Rev. Stat. § 221.120 (Medicine

          and medical attention for prisoners), and Wrongful Death against Defendants Saint

          Louis County, Missouri, Julia Murphy, Melinda Ferguson, RN, Michael King,

          RN, Christi R. Gonzalez, RN, C.O. Mark Barbeau, and Katie Cora, RN.

    3.    Plaintiffs entered into an agreement with Defendant Saint Louis County to

          compromise and settle the aforesaid claim for damages, subject to Court approval

          as permitted and required by Mo. Rev. Stat. § 537.095, which includes the

          dismissal of claims against Julia Murphy and Mark Barbeau.

    4.    The amount of the proposed settlement is set forth in the attached Exhibits A and

          B of the Application, Docs. [73-1] and [73-2].

    5.    Plaintiff proposed allocating the net proceeds of the proposed settlement in the

          proportions set forth in Exhibit A of the Application.

    6.    The Court finds that the Plaintiff's Application for Approval should be granted.

          Plaintiff has executed the Release of Claims and Settlement Agreement attached

          hereto as Exhibit B, Doc. [73-2], which is also filed under seal at the request of

          the parties with the approval of the Court.

    7.    The Court finds that the proposed confidential wrongful death settlement as to

          Defendant Saint Louis County is fair and reasonable, and it approves the aforesaid

          terms and conditions of the settlement. The total amount of the settlement approved




                                            2
Case: 4:19-cv-02916-MTS Doc. #: 78 Filed: 04/06/21 Page: 3 of 4 PageID #: 458




          is set forth in Exhibit A and Exhibit B hereto filed under seal at the request of the

          parties with the approval of the Court, Docs. [73-1] and [73-2].

    8.    The Court finds that Plaintiff's proposed allocation of the net proceeds of the

          settlement as set forth in Exhibits A and B is in proportion to the losses suffered.

    9.    The Court finds that Plaintiff contracted with attorneys to pursue the action for

          wrongful death of Mr. Larry Reavis. The amount of attorneys’ fees as contracted

          and expenses incurred in pursuit thereof are set forth in Exhibit A, Doc. [73-1].

          The Court finds that the proposed attorneys’ fees and expenses are fair and

          reasonable.

    IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED as follows:

    1.    The Court approves the proposed settlement in the amount set forth in Exhibits A

          and B. At the request of the parties, the Court orders that those Exhibits will be

          filed under seal.

    2.    Defendant Saint Louis County shall make, or cause to be made, the payments set

          forth in Exhibits A and B.

    3.    Plaintiff is ordered to deduct and pay expenses of recovery and the attorneys’ fees

          as contracted as set forth in Exhibit A.

    4.    Plaintiff is directed to distribute the net proceeds of the settlement as set forth in

          Exhibit A as approved by the Court.

    5.    Plaintiff executed the General Release of Claims and Settlement Agreement, Doc.

          [73-2], and is authorized and directed to execute all other documents necessary to

          effectuate the settlement, releasing, waiving and discharging all actions, claims

          and demands whatsoever against Defendant Saint Louis County.



                                            3
Case: 4:19-cv-02916-MTS Doc. #: 78 Filed: 04/06/21 Page: 4 of 4 PageID #: 459




    6.    Plaintiff has filed a Stipulation dismissing with prejudice Julia Murphy and Mark

          Barbeau pending the Court’s approval of Plaintiff’s settlement with Saint Louis

          County. Since it approves the settlement, pursuant to the parties' Stipulation, Doc.

          [75], and Fed. R. Civ. P. 41(a), the Court hereby DISMISSES with prejudice

          Plaintiff’s action against Defendants Murphy and Barbeau, with each party to bear

          its own costs and attorneys’ fees. Moreover, upon payment and receipt of the

          settlement proceeds, Plaintiff's action against Defendant Saint Louis County shall

          also be dismissed with prejudice, with each party to bear its costs and attorneys’

          fees.



    IT IS SO ORDERED.

    DATE April 6, 2021
                                               MATTHEW T. SCHELP
                                               UNITED STATES DISTRICT JUDGE




                                           4
